Exhibit 10.5

SUPPLEMENT dated as of June 4, 2010 (this “Supplement”), to the Collateral
Agreement dated as of November 3, 2006 (the “Collateral Agreement”), among
HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation, each Subsidiary
Party party thereto and WILMINGTON TRUST COMPANY, as Collateral Agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Indenture dated as of November 3, 2006 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among Hexion Specialty Chemicals, Inc. (“Parent”), Hexion Nova
Scotia Finance, ULC, a Nova Scotia unlimited liability company, Hexion U.S.
Finance Corp., a Delaware corporation, each Subsidiary of Parent identified
therein, and Wilmington Trust Company, as Trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Collateral Agreement
referred to therein.

C. Section 7.16 of the Collateral Agreement provides that additional
Subsidiaries may become Subsidiary Parties under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Indenture to become a Subsidiary Party
under the Collateral Agreement.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations (as defined in the Collateral Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, their successors and assigns, a security
interest in and Lien on all the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Collateral Agreement) of the New
Subsidiary. Each reference to a “Subsidiary Party” or a “Pledgor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Stock of the New Subsidiary, (c) set forth on Schedule III attached hereto is a
true and correct schedule of all Intellectual Property and (d) set forth under
its signature hereto, is the true and correct legal name of the New Subsidiary,
its jurisdiction of formation, organizational ID number and the location of its
chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

****

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

NL COOP HOLDINGS LLC By:   Hexion Specialty Chemicals, Inc., its Sole Member By:
 

/s/ Authorized Signatory

  Name:   Title:

Legal Name: NL COOP Holdings LLC Jurisdiction of Formation: Delaware
Location of Chief   Executive Office:   180 East Broad Street   Columbus, Ohio
43215



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

WILMINGTON TRUST COMPANY, as Collateral Agent By:  

/s/ Authorized Signatory

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

to Supplement to the

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

None.



--------------------------------------------------------------------------------

Schedule II to

Supplement to the

Collateral Agreement

Pledged Collateral of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer Certificate

  

Issuer

  

Registered Owner

  

Number and
Class of Equity
Interest

   Percentage of
Equity
Interests N/A   

Hexion International

Holdings

Coöperatief U.A.

  

NL COOP

Holdings LLC

  

65.00%

membership

(lidmaatschap)

   65.00%

DEBT SECURITIES

None.

OTHER PROPERTY

None.



--------------------------------------------------------------------------------

Schedule III to

Supplement to the

Collateral Agreement

Intellectual Property of the New Subsidiary

None.